Citation Nr: 9909493	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-29 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to April 
1965, with additional service with the Wyoming Air National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim of 
entitlement to service connection for coronary artery 
disease.


REMAND

The veteran claims that he currently suffers from coronary 
artery disease which is related to his service with the 
Wyoming Air National Guard.  A preliminary review of the 
record discloses that additional action by the RO is required 
before the Board can adjudicate whether service connection 
for coronary artery disease is warranted.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).  The term, active military, naval, or 
air service, includes active duty, a period of active duty 
for training (ACDUTRA) during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training (INACDUTRA) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in line of duty.  See 38 U.S.C.A. § 101(22), (23), (24) (West 
1991); 38 C.F.R. § 3.6(a) (1998) (Emphasis added).  See 
generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Active duty for training includes full-time duty 
performed by members of the National Guard of any State.  See 
38 C.F.R. § 3.6(c).  Inactive duty training includes duty, 
other than full-time duty, performed by a member of the 
National Guard of any State.  See 38 C.F.R. § 3.6(d).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that a 
myocardial infarction is not an injury for purposes of 38 
U.S.C.A. §§ 101(24) and 1110.  See Brooks v. Brown, 5 Vet. 
App. 484 (1993).  In upholding a denial of service connection 
for a myocardial infarction, the Court cited to VA General 
Counsel precedent opinion which concluded that "a myocardial 
infarction, sustained during the course of mandatory heavy 
exertion during inactive duty training, [does not] constitute 
'an injury' within the meaning of 38 U.S.C.A.             § 
101(24) so as to establish incurrence of a disability during 
such duty, or aggravation by injury of a preexisting 
disorder."  VAOPGCPREC 86-90 (July 18, 1990).  Thus, since 
the veteran's coronary artery disease is clearly not an 
injury in the ordinary meaning of the term, service 
connection may only be established if is found to have been 
incurred or aggravated during a period of ACDUTRA.

In August 1991, during an annual tour of duty with the 
Wyoming Air National Guard, the veteran was hospitalized at 
De Paul Hospital for complaints of chest pain which radiated 
to his left arm.  An EKG was normal.  The impression was 
history consistent with unstable angina, rule out myocardial 
infarction.  In May 1996, during another tour of duty, the 
veteran was hospitalized at Meriter Hospital for unstable 
angina.  The veteran underwent coronary artery bypass 
grafting.  The diagnoses at discharge were arteriosclerotic 
coronary artery disease with history of an anterior wall 
myocardial infarction and hypertension.  

Based on the foregoing, the veteran claims that service 
connection for coronary artery disease is warranted.  The 
Board finds, however, that the record is unclear as to 
whether the veteran's episodes of unstable angina occurred 
during periods of ACDUTRA as opposed to INACDUTRA.  A 
personnel data entry reported the type of duty to be 
"deployed special training (state)."  The RO then contacted 
the Wyoming National Guard and requested information 
concerning the type of duty performed by the veteran in 
August 1991 and May 1996.  The Wyoming National Guard 
confirmed that during the periods of August 19, 1991 to 
August 23, 1991; April 29, 1996 to May 3 1996; from May 6, 
1996 to May 11, 1996; and May 17, 1996, the veteran's service 
was characterized as "annual tour, service for training."  
It is unclear whether this characterization ("annual tour, 
service for training") constitutes ACDUTRA or INACDUTRA.  
Thus, it is the opinion of the Board that such verification 
is necessary before additional consideration of the pending 
issue can be accomplished.

If it is determined that the veteran's episodes of unstable 
angina occurred during periods of INACDUTRA, then the 
veteran's claim must fail.  If, however, it is determined 
that the veteran's episodes of unstable angina in 1991 and 
1996 occurred during periods of ACDUTRA, the RO should 
request an opinion from a cardiologist as to whether it is at 
least as likely as not that the veteran's current coronary 
artery disease is related to any cardiovascular problems 
which occurred during ACDUTRA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the unit of 
the Wyoming Air National Guard to which 
the veteran was assigned, and any other 
appropriate organization, and request 
written verification of the veteran's 
periods of service, particularly any 
periods in August 1991 and May 1996.  
It is essential that the Wyoming Air 
National Guard characterize each period 
as either active duty for training 
(ACDUTRA) or inactive duty training 
(INACDUTRA).  All efforts and legible 
copies of all responses are to be 
associated with the claims folder.

2.  If, and only if, it is determined 
that the veteran was hospitalized for 
cardiovascular problems during a period 
of service characterized as ACDUTRA, 
the RO should request that a VA 
cardiologist review the claims folder 
to determine the etiology of the 
veteran's coronary artery disease.  
Based on this review, the cardiologist 
is requested to provide an opinion as 
to whether it is at least as likely as 
not that the veteran's current coronary 
artery disease had its onset or 
increased in severity during any period 
of ACDUTRA, particularly whether this 
disease had its onset or increased in 
severity during the veteran's episodes 
in which he was hospitalized for 
unstable angina in August 1991 and May 
1996.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

3.  When the development requested has 
been completed, the RO should 
readjudicate the claim of entitlement 
to service connection for coronary 
artery disease.  If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity 
to respond before the record is 
returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



- 5 -


